Case 19-09567      Doc 25     Filed 07/12/19 Entered 07/12/19 16:02:45            Desc Main
                                Document     Page 1 of 4


                    UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

        In:
        Miranda L.J. Cooper,                  )       Case Number 19-09567
          Debtor(s)                           )       Chapter 13
                                              )       Judge Jack B. Schmetterer
                                              )


                         NOTICE OF OBJECTION TO CLAIM

 To: Tom Vaughn, Chapter 13 Trustee, 55 E Monroe, suite 3850, Chicago IL 60603 via
 electronic court notification

 Miranda L.J. Cooper, 6605 S. Damen, Chicago IL 60636

 City of Chicago Department of Finance, c/o Arnold Scott Harris P.C., 111 W Jackson
 Blvd, suite 600, Chicago IL 60604

 Please take notice that on September 4, 2019, at 10:00 a.m., I shall appear before the
 Honorable Jack B. Schmetterer in Courtroom 682 in the Federal Dirksen Building, 219
 Dearborn Street, Chicago, Illinois and present the attached Objection To Claim 4-1 and
 7-1 and you may appear if you so choose.

                                    PROOF OF SERVICE

 The undersigned, an attorney, certifies that he sent this notice and the attached motion on
 July, 12, 2019 by US Mail, first class postage, pre-paid:

 The Chapter 13 trustee listed above via electronic notice; and

 Miranda L.J. Cooper, 6605 S. Damen, Chicago IL 60636

 City of Chicago Department of Finance, c/o Arnold Scott Harris P.C., 111 W Jackson
 Blvd, suite 600, Chicago IL 60604

  /s/ Ross H. Briggs
 1525 East 53rd Street, suite 423
 Chicago IL 60615
 773-220-7007
 Attorney for Debtor
Case 19-09567      Doc 25      Filed 07/12/19 Entered 07/12/19 16:02:45            Desc Main
                                 Document     Page 2 of 4



                     UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

        In:
        Miranda L.J. Cooper,                   )       Case Number 19-09567
          Debtor(s)                            )       Chapter 13
                                               )       Judge Jack B. Schmetterer
                                               )

                         OBJECTION TO CLAIM 4-1 AND 7-1

 Now Comes Miranda L.J. Cooper, Debtor, by and through Debtor’s legal counsel, and

 hereby moves this Honorable Court to enter an order regarding claim 4-1 and 7-1; Debtor

 states the following:



 1. That on April 2, 2019, the Debtor filed a petition for relief pursuant to Chapter 13,

 Title 11 USC.



 2. That this Honorable Court confirmed the Debtor’s Chapter 13 plan May 29, 2019.

 Debtor’s plan provides payment of $266.00 per month for 60 months and guarantees a

 dividend of 11% to general unsecured creditors.



 3. That on June 27, 2019, Respondent City of Chicago Department of Finance filed its

 proof of claim 7-1 in which said creditor claims, inter alia, storage fees of $6,820.00, a

 tow fee of $150.00, collection cost of $2,247.54 and interest of $660.31 for Respondent’s

 seizure, impoundment and, upon information and belief, destruction of debtor’s 2002

 Lexus ES300 (“vehicle”).
Case 19-09567      Doc 25    Filed 07/12/19 Entered 07/12/19 16:02:45             Desc Main
                               Document     Page 3 of 4


 4. That, at the time of the aforesaid actions of Respondent City, Debtor Miranda Cooper

 was a debtor in a prior Chapter 13 bankruptcy filed on July 8, 2016 under Case Number

 16-21958, debtor’s vehicle was encompassed within the bankruptcy estate, and debtor

 and her property were protected by the automatic stay.



 5. That, the aforesaid actions of Respondent City were undertaken without seeking or

 obtaining modification of the automatic stay and, as such, violated 11 USC Section

 362(a)(3). Further, Respondent’s actions were willful, egregious and exhibited the bad

 faith of Respondent.



 6. That, debtor denies owing debt to Respondent City of Chicago as a result of

 Respondent City’s violation of the automatic stay; instead, debtor asserts that Respondent

 City of Chicago owes debtor substantial damages for its violation of the automatic stay as

 alleged with more specificity in the Adversary Complaint filed today in Miranda L.J.

 Cooper v. City of Chicago, Adv. Case Number 19-ap-00853.



 7. Debtor also prays, pursuant to 11 USC Section 105, that this Court cancel all debt that

 debtor may owe Respondent City of Chicago as a sanction for respondent City of

 Chicago’s willful, intentional and egregious violation of 11 USC Section 362(a)(3).



 WHEREFORE, for the foregoing reasons, Debtor Miranda Cooper prays that this Court

 enter its Order denying Claim 4-1 and Claim 7-1 of Respondent City of Chicago.
Case 19-09567   Doc 25   Filed 07/12/19 Entered 07/12/19 16:02:45       Desc Main
                           Document     Page 4 of 4




                                 Respectfully submitted,

                                     /s/ Ross H. Briggs, Attorney for Debtor
                                        1525 East 53rd Street, suite 423
                                        Chicago IL 60615
                                         773-220-7007
